DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, filed April 28, 2022, are acknowledged. Claim 1 has been amended. No new matter has been added. Claims 1-12 are pending and currently considered in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities: “a specific resistance of the insulating material coated soft magnetic powder is 1 MΩ·cm or more” should be “and wherein a specific resistance of the insulating material coated soft magnetic powder is 1 MΩ·cm or more” or “and a specific resistance of the insulating material coated soft magnetic powder of 1 MΩ·cm or more”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 4, the language “preferably’ causes the claim to be indefinite, as it is unclear whether the limitations following the term ‘preferably’ are required for the claim or not.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya (US 20130154784 A1) in view of Kim (US 20140375413 A) and Hayashi (JP 2009188270 A, English Machine Translation provided). 
Regarding Claim 1, Hachiya discloses an insulating material coated soft magnetic powder (see Abstract; Fig. 2A) comprising: 
a core particle including a base portion that includes a soft magnetic material (see Fig. 2 (A) soft magnetic material 1; see para. [0061]), and 
an oxide film that is provided on a surface of the base portion and contains an element contained in the soft magnetic material (see Fig. 2 (A) inner layer 2; see para [0058] wherein soft magnetic material comprises chromium and aluminum; see para. [0078] wherein oxide layer (inner layer 2) comprises chromium oxide or aluminum oxide); and
an insulating film (see Fig. 2 (A) outer oxide layer 3; see para. [0023] and para. [0078]; one of ordinary skill in the art would recognize iron-chromium oxide and iron-aluminum oxide are insulating).

Hachiya does expressly disclose wherein the insulating film comprises a plurality of insulating nanoparticles attached to the core particle.
Kim teaches a similar invention wherein the first oxide layer is formed by oxidation of the magnetic material core, and the second insulating oxide layer is formed by coating with nanosized particles (see Abstract; see para. [0050]; see Fig. 3, particle 134) in order to implement high insulation characteristics, permeability, and high Q value, as well allowing for the use of an amorphous iron alloy for the core particle (see para. [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second oxide (insulation) film with nanoparticles attached to the core particle, as taught by Kim, for the invention disclosed by Hachiya. One would be motivated to do this in order to form an insulating material coated soft magnetic powder with high insulation characteristics, permeability, and high Q value, as well as one wherein the core may be an amorphous iron alloy. 

Hachiya in view of Kim do not expressly disclose the particle size of the nanoparticle such that each nanoparticle is 1/50,000 or more and 1/100 or less relative to a particle size of the core particle. 
However, Hachiya discloses wherein the core particle size is 5-30um (see para. [0123]) and wherein the insulating film thickness is 50-500nm. It would be obvious to one of ordinary skill in the art that a 50-500nm film formed of nanoparticles would therefore comprise nanoparticles with a size at most of 50-500nm. It would be obvious to one of ordinary skill in the art that the powder of Hachiya in view of Kim comprising a 5-30um core particle, such as 20um, coated with nanoparticles comprising a size of 50-500nm or less, such as 10nm, would therefore comprise a core particle to nanoparticle ratio of 1/2,000 which is within the claimed range of 1/50,000-1/1,000.
Further, Hayashi discloses a similar invention wherein oxide nanoparticles are coated on a core particle of a soft magnetic metal to form an insulating layer (see para. [0022]). Hayashi discloses wherein the nanoparticles are 1-80nm, and preferably 1-50nm, and wherein the diameter of nanoparticle to core particle ratio is at least 1/1,000 and preferably more 1/3,000 or more, in order to properly form a uniform layer (see para. [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nanoparticles forming the insulating film comprise a size of 1-50nm, and further wherein the diameter of nanoparticle to core particle comprised a ratio of 1/1,000-1/50,000, as taught by Hayashi, for the invention disclosed by Hachiya and Kim. One would be motivated to use this size of nanoparticle and core particle to nanoparticle diameter ratio in order to form a uniform insulation film layer (see teaching by Hayashi above).

Hachiya further discloses wherein a specific resistance of the insulating material coated soft magnetic powder is 1 MΩ·cm or more (see para. [0116]; see volume resistivity values in Table 1; volume resistivity is specific resistivity; one of ordinary skill in the art would appreciate that the insulating material coated soft magnetic powder would comprise at least the same specific resistance amounts or higher). Further, the structure of the insulating material coated soft magnetic powder of Hachiya, Kim and Hayashi is the same as claimed (see above), and it would be obvious to one of ordinary skill in the art that the powder of Hachiya, Kim and Hayashi comprise the claimed specific resistance. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Hachiya in view of Kim discloses wherein the insulating film is in a state in which a part or all of the plurality of nanoparticles attached to the core particle are integrated with the core particle (see Fig. 4A of Kim; one of ordinary skill in the art would appreciate that the particles would be attached and integrated with the core particle; see also para. [0060] wherein coating particles are mechanofusioned to core particle). Additionally, it would be obvious to one of ordinary skill in the art that the layer of nanoparticles be integrated in order to keep the structure and necessary insulation properties protecting the core particle.
Regarding the limitation wherein the nanoparticles are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Further, Kim teaches wherein the coated particles are heat treated for film formation (see para. [0061]), and Hachiya discloses heat treatment during forming of a magnet core (see para. [0131]). It would be obvious that these processes result in at least part of the plurality of nanoparticles melting, and thus further integration of the nanoparticles with the core particle and the claimed structure.

Regarding Claim 3, Hachiya in view of Kim discloses wherein the nanoparticles preferably contain at least one of aluminum oxide, silicon oxide, zirconium oxide, and silicon nitride (see para. [0061] of Hachiya; iron-aluminum oxide reads on at least one of aluminum oxide; see para. [0050]-[0051] of Kim).

Regarding Claim 4, Hachiya in view of Kim disclose wherein the oxide film preferably contains at least one of silicon oxide, aluminum oxide, and chromium oxide (see para. [0061] of Hachiya wherein inner oxide film comprises silicon oxide or aluminum oxide).

Regarding Claim 5, Hachiya discloses wherein a thickness of the oxide film is 5 nm or more and 200 nm or less (see para. [0073] wherein inner oxide layer 2 comprises a thickness of 5-50nm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 6, Hachiya discloses wherein a thickness of the insulating film is 3 nm or more and 150 nm or less (see para. [0073] wherein outer insulating layer is 50-500nm thick). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05. 

Regarding Claim 7, Hachiya in view of Kim discloses wherein at least a part of the insulating film and the oxide film are integrated (see Fig. 2(A) of Hachiya wherein film 2 and film 3 are integrated; see Fig. 3 of Kim wherein film 136 and particles/film 134 are integrated with each other). Further, one of ordinary skill in the art would appreciate that the particles and films of multiple layers would be attached and integrated with each other and the core particle in order to keep the structure and necessary insulation properties protecting the core portion stable for subsequent processing.
Regarding the limitation wherein at least part of the insulating and oxide layer are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Further, Kim teaches wherein the coated particles are heat treated for film formation (see para. [0061]), and Hachiya discloses heat treatment during forming of a magnet core (see para. [0131]). It would be obvious that these processes result in at least part of the plurality of nanoparticles melting, and thus further integration of the nanoparticles with the core particle and the claimed structure.

Regarding Claim 8, Hachiya discloses wherein a particle size of the core particle is 1 um or more and 50 um or less (see para. [0123]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 9, Hachiya discloses a powder magnetic core comprising: the insulating material coated soft magnetic powder according to claim 1 (see Fig. 1; see para. [0057]).

Regarding Claim 10, Hachiya discloses a magnetic element comprising: the powder magnetic core according to claim 9 (see Fig. 1; see para. [0057]).

Regarding Claim 11, Hachiya discloses an electronic device comprising: the magnetic element according to claim 10 (see Fig. 1, 6 and 7; see para. [0057]).

Regarding Claim 12, Hachiya discloses an electronic component comprising the magnetic element according to claim 10 (see Fig. 1, 6 and 7; see para. [0057]), but does not specifically disclose if the electronic component is part of a moving device. However, it would be particularly obvious that a moving device comprise the electronic component of Hachiya because moving devices, such as portable electronic devices and DC motors, and the like, are well-known in the art for requiring electronic components. For example, Kim demonstrates wherein such electronic components are well-known in the art for moving devices such as a portable electronic device (see para. [0005] of Kim), and it would therefore be obvious to one of ordinary skill in the art to incorporate the magnetic element of Hachiya for a moving device in order to manufacture portable electronic devices.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20140375413 A) in view of Hayashi (JP 2009188270 A, English Machine Translation provided). 
Regarding Claim 1, Kim discloses an insulating material coated soft magnetic powder (see Abstract; Fig. 3) comprising: 
a core particle including a base portion that includes a soft magnetic material (see Fig. 3 soft magnetic material 132; see par. [0049]), and 
an oxide film that is provided on a surface of the base portion and contains an element contained in the soft magnetic material (see Fig. 3, oxide film 136; see para. [0052]); and
an insulating film in which a plurality of insulating nanoparticles are attached to the core particle (see Fig. 3, insulation film 134 attached to core particle 132; see para. [0051]).

Kim does not expressly disclose the particle size of the nanoparticle such that each nanoparticle is 1/50,000 or more and 1/100 or less relative to a particle size of the core particle. 
Hayashi teaches a similar invention wherein oxide nanoparticles are coated on a core particle of a soft magnetic metal to form an insulating layer (see para. [0022]). Hayashi teaches wherein the mean particle diameter of the core soft magnetic particle is preferably 3-300um in order to balance density and mobility of particles during compression-molding (see para. [0038]). Hayashi further teaches wherein the nanoparticles are 1-80nm, and preferably 1-50nm, and wherein the diameter of nanoparticle to core particle ratio is at least 1/1,000 and preferably more 1/3,000 or more, in order to properly form a uniform layer of oxide (see para. [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particle sizes of Hayashi for the invention disclosed by Kim, such that the core particles range from 3-300um in diameter, the nanoparticles forming the insulating film comprise a size of 1-50nm, and further wherein the diameter of nanoparticle to core particle comprises a ratio of 1/1,000-1/50,000. One would be motivated to use these sizes of nanoparticle and core particle, and diameter ratio, in order to form a uniform insulation film layer, and to produce a powder that balances powder mobility during pressing and final density for compression-molded products (see teaching by Hayashi above).

Kim is silent towards a specific resistance of the insulating material coated soft magnetic powder, and therefore does not disclose a specific resistance that is 1 MΩ·cm or more. However, the structure of the insulating material coated soft magnetic powder of Kim and Hayashi is the same as claimed (see above), and it would be obvious to one of ordinary skill in the art that the powder of Kim and Hayashi therefore comprise the claimed specific resistance. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.

Regarding Claim 2, Kim discloses wherein the insulating film is in a state in which a part or all of the plurality of nanoparticles attached to the core particle are integrated with the core particle (see Fig. 4A; one of ordinary skill in the art would appreciate that the particles would be attached and integrated with the core particle; see also para. [0060] wherein coating particles are mechanofusioned to core particle). Additionally, it would be obvious to one of ordinary skill in the art that the layer of nanoparticles be integrated in order to keep the structure and necessary insulation properties protecting the core particle.
Regarding the limitation wherein the nanoparticles are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Further, Kim discloses wherein the coated particles are heat treated for film formation (see para. [0061]), and incorporated into an inductor (see Fig. 1; see para. [0046]). It would be obvious that these processes result in at least part of the plurality of nanoparticles melting, and thus further integration of the nanoparticles with the core particle and the claimed structure.

Regarding Claim 3, Kim discloses wherein the nanoparticles preferably contain at least one of aluminum oxide, silicon oxide, zirconium oxide, and silicon nitride (see para. [0050]-[0051]).

Regarding Claim 4, Kim disclose wherein the oxide film preferably contains at least one of silicon oxide, aluminum oxide, and chromium oxide (see para. [0050] and [0052]). It would be obvious that the oxidation of a core particle comprising silicon, aluminum and/or chromium as an alloying element form an oxide film comprising these elements as well, and therefore form silicon oxide, aluminum oxide or chromium oxide). 

Regarding Claim 7, Kim discloses wherein at least a part of the insulating film and the oxide film are integrated (Fig. 3 of Kim wherein film 136 and particles/film 134 are integrated with each other). Further, one of ordinary skill in the art would appreciate that the particles and films of multiple layers would be attached and integrated with each other and the core particle in order to keep the structure and necessary insulation properties protecting the core portion stable for subsequent processing.
Regarding the limitation wherein at least part of the insulating and oxide layer are “melted” to the core particle, this is a product-by-process limitation. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. 
Further, Kim discloses wherein the coated particles are heat treated for film formation (see para. [0061]), and incorporated into an inductor (see Fig. 1; see para. [0046]). It would be obvious that these processes result in at least part of the plurality of nanoparticles melting, and thus further integration of the nanoparticles with the core particle and the claimed structure.

Regarding Claim 8, Kim in view of Hayashi discloses wherein a particle size of the core particle is 1 um or more and 50 um or less (see above teaching in Claim 1; see para. [0038] of Hayashi). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 9, Kim discloses a powder magnetic core comprising: the insulating material coated soft magnetic powder according to claim 1 (see Fig. 1; see para. [0043]).

Regarding Claim 10, Kim discloses a magnetic element comprising: the powder magnetic core according to claim 9 (see Fig. 1; see para. [0043]).

Regarding Claim 11, Kim discloses an electronic device comprising: the magnetic element according to claim 10 (see Fig. 1; para. [0043]).

Regarding Claim 12, Kim discloses a moving body comprising the magnetic element according to claim 10 (see Fig. 1, see para. [0043]; see para. [0005] wherein electronic component is used for a portable electronic device which reads on the broadest most reasonable interpretation of moving device).

Response to Arguments
Applicant’s arguments, filed April 28, 2022, with respect to Claims 1-12 rejected under 35 U.S.C. Chan, and alternatively rejected over Chan in view of Kono, have been fully considered.
Applicant argues that Chan discloses resistivities which are too low and outside the newly amended claim limitations. This argument is not found persuasive because these arguments are directed to the resistivity of the molded magnetic core produced from the powder rather than the powder itself. Chan is silent towards the resistivity of, specifically, the powder only. 
However, upon further consideration, and in the interest of compact prosecution, a new ground(s) of rejection is made in view of Hachiya in view of Kim and Hayashi, and also over Kim in view of Hayashi, as detailed above.
Therefore, Applicant’s arguments are deemed moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735             


/KILEY S STONER/Primary Examiner, Art Unit 1735